DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,585,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,132,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.


Claims 1 – 3, 8, 9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 9, 10, 14, and 15, respectively, of U.S. Patent No. 10,585,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claims 1 – 3, 8, 9, 15 – 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 8, 9, 15 – 17, and 18, respectively, of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claims 1 – 3, 8, 9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 9, 11, 14, and 15, respectively, of U.S. Patent No. 10,592,443. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,860,508 (hereinafter Bolkhovitin).
As per claim 1, Bolkhovitin teaches a system, comprising: an upstream interface (Bolkhovitin; Figure 1A – Interface between Main Controller 110 and Host 101, Figure 2B Item 232) for communicating with a processor (Bolkhovitin; Figure 1A Item 101, Figure 2A Item 101); a downstream interface (Bolkhovitin; Figure 1A – Interface between Main Controller 110 and Storage Devices 120-1 – 120-N, Figure 2B Item 234) for communicating with a storage device (Bolkhovitin; Figure 1A Items 120A – 120-N, Figure 1B Item 120-1, Figure 2B Items 120-1 – 120-N); an acceleration module (Bolkhovitin; Figure 1B Item 111, Figure 2B Item 111, Figure 3 Items 302-1 – 302-n) to execute an acceleration instruction (Bolkhovitin; Col 20 Lines 11 – 17), the acceleration module implemented using hardware 

As per claim 2, Bolkhovitin also teaches a first bridging component (Bolkhovitin; Figure 1A – Interface between Main Controller 110 and Host 101, Figure 2B Item 232) including the upstream interface, the first bridging component bridging communications between the processor and the acceleration module (Examiner’s Note: The Examiner has interpreted the Host Interface 232 as both the claimed upstream interface and the first bridging component, since the claimed components are integrated with one another and the Host Interface 232 performs the functions of both claimed components.); and a second bridging component (Bolkhovitin; Figure 1A – Interface between Main Controller 110 and Storage Devices 120-1 – 120-N, Figure 2B Item 234) including the downstream interface, the second bridging component bridging communications between the acceleration module and storage device (Examiner’s Note: Similar logic is applied here as is applied to the first bridging component claimed above.)

As per claim 3, Bolkhovitin also teaches wherein: the acceleration module is implemented using a Field Programmable Gate Array (FPGA) (Bolkhovitin; Col 18 Line 60 – Col 19 Line 3); the acceleration module includes the upstream interface (Bolkhovitin; Figure 1A – Interface between Main Controller 110 and Host 101, Figure 2B Item 232) and the downstream interface (Bolkhovitin; Figure 1A – Interface 

As per claim 8, Bolkhovitin teaches an acceleration module (Bolkhovitin; Figure 1B Item 111, Figure 2B Item 111, Figure 3 Items 302-1 – 302-n) implemented using hardware (Bolkhovitin; Figure 2B Items 230 and 236), comprising: a logic to execute an acceleration instruction (Bolkhovitin; Figure 2B Items 230 and 236, Col 20 Lines 11 – 17); an upstream interface (Bolkhovitin; Figure 1A – Interface between Main Controller 110 and Host 101, Figure 2B Item 232) for communicating with a processor (Bolkhovitin; Figure 1A Item 101, Figure 2A Item 101); a downstream interface (Bolkhovitin; Figure 1A – Interface between Main Controller 110 and Storage Devices 120-1 – 120-N, Figure 2B Item 234) for communicating with a storage device (Bolkhovitin; Figure 1A Items 120A – 120-N, Figure 1B Item 120-1, Figure 2B Items 120-1 – 120-N), the storage device including a storage device (Bolkhovitin; Figure 1B Item 121) to assist the acceleration module in executing the acceleration instruction (Bolkhovitin; Col 19 Lines 24 – 31).

As per claims 9 and 16, Bolkhovitin also teaches wherein: the acceleration module is implemented using a Field Programmable Gate Array (FPGA) (Bolkhovitin; Col 18 Line 60 – Col 19 Line 3).

As per claim 15, Bolkhovitin teaches a method, comprising: receiving a transaction (Bolkhovitin; Figure 4A Item 402) from a first device (Bolkhovitin; Figure 1A Item 101, Figure 2A Item 101) at an acceleration module (Bolkhovitin; Figure 1B Item 111, Figure 2B Item 111, Figure 3 Items 302-1 – 302-n); determining at the acceleration module whether the transaction is an acceleration instruction (Bolkhovitin; Figure 4A Item 410, Col 20 Lines 28 – 34); based at least in part on determining that the transaction is the acceleration instruction, processing the transaction at a logic of the acceleration .

Allowable Subject Matter
Claims 4 – 7, 10 – 14, and 17 – 20 would be allowable if amended, rewritten, or a proper Terminal Disclaimer is filed to overcome the non-statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 – 7 and 10 – 14 would be allowable if amended, rewritten, or a proper Terminal Disclaimer is filed to overcome the non-statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein: the upstream interface includes an FPGA endpoint; the downstream interface includes a FPGA root port, the FPGA root port supporting a configuration space; the acceleration module includes a first physical function (PF), a second PF, and a downstream filter associated with the FPGA root port, the downstream filter configured to intercept a first acceleration instruction received from the SSD and deliver the first acceleration instruction to the acceleration module; the acceleration module is configured to request a first block of host system addresses from the processor for the first PF and to request a second block of host system addresses from the processor for the second PF; and the acceleration module is configured to forward a first transaction received from the processor to the SSD and to forward a second acceleration instruction received from the processor to the acceleration module, the first transaction being associated with a first identifier of the first PF and the second acceleration instruction being associated with a second identifier of the second PF, as required by dependent claims 4 and 10, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an acceleration system in which commands are sent to storage controllers which assist in completing the commands, but does not teach the details of the physical functions and filters required by dependent claims 4 and 10.
Claims 5 – 7 and 11 – 14 would also be allowable because of their dependence, either directly or indirectly, upon one of allowed dependent claims 4 or 10.

Claims 17 – 20 would be allowable if amended, rewritten, or a proper Terminal Disclaimer is filed to overcome the non-statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein: receiving the transaction from the first device at the acceleration module includes receiving a first transaction from a processor at an endpoint of the acceleration module; determining at the acceleration module whether the transaction is the acceleration instruction includes determining whether the first transaction includes a tag with an identifier of a first physical function (PF) of the acceleration module; and delivering the transaction to the second device includes delivering the first transaction to a storage device using a root port of the acceleration module, as required by dependent claim 17, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an acceleration system in which commands are sent to storage controllers which assist in completing the commands, but does not teach determining whether the command includes a tag of a physical function, as required by dependent claim 17.
Claims 18 – 20 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/               Examiner, Art Unit 2181